Citation Nr: 0605756	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  04-21 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for anxiety.

2.  Entitlement to service connection for loss of all body 
hair, claimed as secondary to microwave radiation exposure.

3. Entitlement to service connection for birth defects, to 
include seizures and autism in the veteran's children, 
claimed as secondary to microwave radiation exposure. 

4.  Entitlement to service connection for skin cancer, 
claimed as secondary to microwave radiation exposure.

5.  Entitlement to service connection for multiple body 
tumors, claimed as secondary to microwave radiation exposure.

6.  Entitlement to service connection for residuals of an 
injury to the elbow with bone chips.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1952 to April 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of the St. Louis, Missouri, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran and his daughter appeared at a hearing at the RO 
before the undersigned in March 2005.  

The issues of entitlement to service connection for skin 
cancer and multiple body tumors, as secondary to microwave 
radiation exposure, and service connection for a left elbow 
disorder, are remanded to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  Any current anxiety disorder is unrelated to service.  

2.  Any current hair loss is unrelated to service including 
exposure to microwave radiation.

3.  Seizures and autism of the veteran's children are not 
among the disabilities recognized by VA as subject to 
compensation benefits.


CONCLUSIONS OF LAW

1.  An anxiety disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  Hair loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.311 (2005).

3.  The payment of compensation for seizure disorders and 
autism in the veteran's children, claimed as a residual of 
exposure to microwave radiation during service is legally 
precluded. 38 U.S.C.A. §§ 1110, 1112, 1805, 1811 (West 2002); 
38 C.F.R. §§ 3.814, 3.815 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The discussions in the October 2002 rating determination, the 
March 2004 statement of the case, and the October 2004 
supplemental statement of the case informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, in a February 2002 letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the February 2002 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  A reasonable inference from such communication was 
that the appellant should furnish any pertinent evidence that 
the appellant may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  In any event, the lack of such 
notice is generally not prejudicial in the absence of 
evidence that the fundamental fairness of the adjudication 
was affected by the lack of notice.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  There is no evidence of such 
prejudice in this case.

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Some of this notice was provided after the initial denial.  
Delayed notice, however, is also generally not prejudicial to 
a claimant.  Mayfield.  The veteran does not contend, nor 
does the record suggest, that he was prejudiced by the 
delayed notice.  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the law and 
regulation.  The record demonstrates that all available VA 
and private treatment records have been obtained.  As to the 
necessity for an examination, the Board notes that the 
evidence before the Secretary does not, taking into account 
all information and lay or medical evidence (including 
statements of the claimant), indicate that the disorder at 
issue may be associated with the veteran's active military 
service.  Moreover, the veteran appeared at a hearing before 
the undersigned Law Judge in March 2005 and submitted 
documentation in support of his claim along with the 
appropriate waiver following his hearing.  The requirements 
of 38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran has not been afforded an examination with regard 
to his psychiatric disability claim because there is no 
evidence that it might be related to service.  He has 
reported the initial symptoms long after service, and no 
other competent opinion links such a disability to service.

Similarly, the veteran reported noticing hair loss only after 
service, and there is no competent evidence linking the loss 
to service.  An examination for this claim is, therefore, not 
required.

The veteran has also not been afforded an examination with 
regard to his claim for compensation based on the 
disabilities of his children.  There is no legal entitlement 
to this benefit.  There is no duty to assist a claimant when 
there is no legal entitlement to the benefit.  Livesay v. 
Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000).  

Under the circumstances of this case, no further action is 
necessary to assist the veteran.

Service Connection

Service connection will be granted to a veteran for 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records are missing and 
presumed to have been destroyed in the fire at the National 
Personnel Records Center (NPRC) in 1973.  If service medical 
records are missing, the Board's obligation to explain its 
findings and conclusions to consider carefully the benefit-
of-the-doubt rule and to assist the veteran with the 
development of the claim.  Cromer v. Nicholson, 19 Vet App 
215 (2005).

There is no medical evidence of a psychiatric disability, to 
include anxiety, at any time before, during or since service.  

At his March 2005 hearing, the veteran testified that he 
developed anxiety as a result of an inability to get anything 
done.  He stated that he was spending an inordinate amount of 
money on his medical treatment and that nothing would happen.  
The veteran reported that his anxiety started about 15 years 
ago.  

While the veteran has expressed his belief that current 
anxiety may be related to his frustration about his medical 
problems, he is not qualified to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  The veteran 
has not indicated that his anxiety started in service or 
reported a continuity of symptomatology.  The record does not 
contain competent medical evidence relating any current 
anxiety to his period of service or to his current physical 
disabilities.  

Therefore, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.

Microwave Radiation Exposure Claims

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the United States Court of Appeals for Veterans Claims 
(Court).  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 
38 C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that breast cancer or skin cancer become manifest 5 
years or more after exposure.  38 C.F.R. § 3.311(b)(5).  The 
procedural advantages prescribed in 38 C.F.R. § 3.311 will 
also apply to any other claimed condition provided that the 
veteran has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  

Loss of Body Hair

The veteran contends that his hair loss is as a result of 
exposure to microwave radiation from setting up radar antenna 
on a daily basis while stationed with 1514 Battery B 606 AAA 
Gun Battalion in New York.  The veteran has indicated that he 
helped set up radar vans to protect the Niagara Falls power 
station, and to detect enemy aircraft that crossed the 
borders.  He stated that part of his job was to go on top of 
the radar van and manually synchronize the antenna each day.  
The veteran indicated that the heat from the antenna was nice 
enough to keep you warm on a cold day.

In support of his claim, the veteran has submitted medical 
literature with regard to the effects and potential hazards 
of electromagnetic fields.  The medical literature makes no 
reference to hair loss being caused by the veteran's claimed 
radiation exposure.

The Board further notes that at his March 2005 hearing, the 
veteran testified that he started losing his body hair in the 
summer of 1954, following his release from service.  He 
stated that his body hair never returned thereafter.  

For purposes of 38 C.F.R. § 3.311, the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and includes the list of diseases set forth 
earlier.  See 38 C.F.R. § 3.311(b)(2).  Hair loss is not on 
that list, and though requested to do so, the veteran has not 
cited or submitted competent scientific or medical evidence 
that hair loss is a radiogenic disease.  In the absence of 
such evidence, there is no basis for further consideration of 
the claim under the provisions of 38 C.F.R. § 3.311.

The Federal Circuit has determined that the regulations 
governing presumptive service connection for radiation 
exposure do not preclude a veteran from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As to service connection on a direct basis, the Board notes 
that none of the information received provides a competent 
medical nexus between the veteran's period of service and his 
hair loss.  Although the veteran has submitted lay statements 
from several individuals indicating their belief that his 
hair loss is related to his period of service and the veteran 
has testified that it is his belief that his hair loss is 
related to his period of service, neither the veteran nor 
these individuals are  qualified to render such an opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

In summary, the Board finds that the competent and probative 
medical and other evidence of record is against a finding 
that the veteran's hair loss was present in service or is 
etiologically related to any incident of service including 
exposure to ionizing radiation.  38 U.S.C.A. § 5107(a).  The 
benefit sought on appeal is denied.

Birth Defects and Autism in Child(ren)

The veteran contends that the radiation from the radar 
antenna that he was exposed to in service caused his children 
to have birth defects, including seizures and autism.  

VA compensation benefits are only payable to the child under 
limited circumstances.  According to the applicable law and 
regulations, VA shall pay a monthly allowance, based upon the 
level of disability, to or for a child who has been 
determined to be suffering from spina bifida and who is a 
child of a Vietnam veteran.  38 U.S.C.A. § 1805(a) (West 
2002); 38 C.F.R. § 3.814(a) (2005).  The Board notes that 
spina bifida is the only birth defect that warrants the award 
of monetary benefits and is based upon herbicide exposure of 
the veteran as father or mother of that child.  Jones v. 
Principi, 16 Vet. App. 219 (2002).

In addition, 38 U.S.C.A. §§ 1812 and 1815 (West 2002) provide 
for the payment of a monetary allowance to any eligible child 
of women Vietnam veterans where that child is born with 
certain birth defects.  However, neither of the foregoing 
circumstances is applicable to the facts of the case.

In sum, the applicable laws and regulations are unambiguous 
and they do not permit a grant of service connection or 
payment of compensation for the seizures or autism of the 
veteran's child(ren) claimed as due to exposure to radiation 
from radar antennas in service.  In this case, where the law 
and not the evidence is dispositive, the Board must deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Service connection for an anxiety disorder is denied. 

Service connection for loss of all body hair, claimed as 
secondary to microwave radiation exposure is denied.

Service connection for birth defects, to include seizures and 
autism in the veteran's children, claimed as secondary to 
microwave radiation exposure is denied.


REMAND

With regard to the veteran's claims of service connection for 
skin cancer and multiple body tumors, the Board notes that 
these are radiation diseases under 38 C.F.R. § 3.311.   

The veteran has claimed that the above disorders arise as a 
result of exposure to microwave radiation.

In accordance with 3.311(a)(2)(iii) a request must be made 
for any available records concerning the veteran's exposure 
to radiation.  These records normally include but are not 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), service medical records, 
and other records which may contain information pertaining to 
the veteran's radiation dose in service.  All such records 
must then be forwarded to the Under Secretary for Health, who 
will be responsible for preparation of a dose estimate to the 
extent feasible, based upon available methodologies.  

The Under Secretary for Health has not yet been requested to 
prepare a dose estimate from the claimed microwave exposure 
in accordance with 38 C.F.R. § 3.311.

With regard to the veteran's claim of service connection for 
a left elbow injury, the veteran has testified that he 
sustained an injury to his left elbow while in service and 
received treatment for it.  He stated that he has had had 
pain in the elbow since the inservice injury.  These 
statements trigger VA's duty to provide him with an 
examination.  An examination is needed to determine whether 
he has a current elbow disability, and if so, whether it is 
related to an injury in service.

Accordingly, the case is REMANDED for the following actions:

1.  In accordance with 3.311(a)(2)(iii), 
obtain from the Under Secretary for 
Health an estimate of the dose of 
ionizing radiation, based upon the 
veteran's claimed exposure to microwave 
radiation while in service.

2.  If the Under Secretary for Health 
finds that the veteran had inservice 
ionizing radiation exposure, refer the 
claim to the Under Secretary for Benefits 
for an opinion as to whether it is at 
least as likely as not that the veteran's 
skin cancer and multiple body tumors 
resulted from radiation exposure in 
service.  

3.  The veteran should be scheduled for a 
VA examination to determine the etiology 
of any current left elbow disorder.  The 
claims folder must be made available to 
the examiner for review.

The examiner is requested to render the 
following opinion: Is it at least as 
likely as not (50 percent probability or 
greater) that any current left elbow 
disorder, is related to an injury or 
disease during the veteran's period of 
service?  The examiner should provide a 
rationale for the opinion.  

4.  After ensuring that the requested 
development is complete, readjudicate the 
claims.  If the claims remain denied, 
furnish a supplemental statement of the 
case, before returning the case to the 
Board if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is advised that the examination requested in this 
remand is needed to decide his claim.  Failure, without good 
cause, to report for the scheduled examination could result 
in the denial of his claim.  38 C.F.R. § 3.655 (2005).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


